STEPHENS, P. J.
This is an appeal by plaintiffs from the judgment to which we have just adverted in Civil No. *3748910 (ante, p. 368 [39 Pac. (2d) 890]), which absolved the defendants Machris and Christian. The facts are set out in the opinion in that case, and it is our conclusion that the verdict which exculpates the respondents here was proper under the evidence in the case.
Appellants herein complain of certain instructions omitted, but- which appear to us to have been fully covered. The court deleted a paragraph from one instruction which told the jury it was admitted that a collision occurred. No one questioned the fact that a collision took place and the deletion was immaterial.  Another instruction was incorrect in telling the jury that to hold these respondents liable they must find the negligence of Christian was the proximate cause of injury to plaintiff. The jury, however, was further instructed: “If the concurrent or successive negligence of two persons combined result in an injury to a third person, he may recover of either or both.” The whole theory of the case upon which it was submitted to the jury, and the discrimination with which they decided it, supports the contention of respondents that the jurors understood the law and knew just what they were doing in returning their verdicts in this case. Under such circumstances their determination should not be disturbed.
Judgment affirmed.
Crail, J., and Scott, J., pro tem., concurred.